Exhibit 10.44

OYSTER POINT MARINA PLAZA

Second Amendment to Office Lease

THIS SECOND AMENDMENT TO OFFICE LEASE (the “Second Amendment”) is made and
entered into as of January 28, 2015, by and between KASHIWA FUDOSAN AMERICA,
INC., a California corporation (“Landlord”) and SUNESIS PHARMACEUTICALS, INC., a
Delaware corporation (“Tenant”).

Recitals

A.Landlord and Tenant have heretofore entered into that certain lease dated
August 1, 2013 (the “Lease”) for premises described as Suite 400 (the
“Premises”), initially containing approximately 15,378 rentable square feet, in
the building located at 395 Oyster Point Boulevard, South San Francisco,
California (the “Building”), which forms part of the office building complex
commonly known as Oyster Point Marina Plaza (the “Complex”).

B.The Lease has heretofore been amended by that certain First Amendment to
Office Lease dated as of June 3, 2014 (the “First Amendment”), under which the
parties agreed to extend the Term of the Lease through June 30, 2015 and to
expand the Premises by the addition thereto of Suite 300 containing
approximately 6,105 rentable square feet of space.

C.The parties mutually desire to amend the terms of the Lease to extend its Term
and effect certain other related changes, all on and subject to the terms and
conditions hereof.

Agreement

Now, therefore, in consideration of the mutual terms and conditions herein
contained and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1Effect of Amendment.  Landlord and Tenant agree that, notwithstanding anything
contained in the Lease to the contrary, the provisions set forth below will be
deemed to be part of the Lease and shall supersede, to the extent they differ,
any contrary provisions in the Lease.  Terms defined in the Lease and the First
Amendment shall have the same meanings in this Second Amendment, unless a
different definition is set forth in this Second Amendment.  A true, complete,
and correct copy of the Lease is attached hereto as Exhibit A and incorporated
herein by reference.

2Effective Date.  The amendments and changes specified in this Second Amendment
shall become effective on July 1, 2015 (the “Effective Date”).  Notwithstanding
the foregoing, this Second Amendment shall constitute the fully-binding
agreement and contract of the parties from and after the date of the parties’
execution and delivery of this Second Amendment to each other.

3Summary Table.  The Table set forth in § 1.2 of the Lease as heretofore amended
is hereby superseded and replaced in its entirety by the following table, which
shall constitute the Table under§ 1.2 of the Lease for all purposes from and
after the Effective Date of this Second Amendment:

Periods

Suite No.

RSF

USF

Monthly Base Rent

Tenant’s Share Bldg

Tenant’s Share Complex

Base Year

July 1, 2015 through December 31, 2015

400

15,378

13,372

$31,524.90

6.608%

3.311%

2014

300

6,105

5,231

$12,515.25

2.623%

1.314%

2014

 

 

--------------------------------------------------------------------------------

 

In the event of any conflict between the terms contained in the Table and the
terms contained in subsequent paragraphs of this Second Amendment, the terms of
the Table shall control, except as may be expressly varied in any subsequent
paragraphs of this Second Amendment.

4EXTENSION OF LEASE TERM. The Term of the Lease specified in §1.4 of the Lease
as heretofore amended is hereby ex tended for an additional period of six (6)
months commencing on July 1, 2015, and the Expiration Date of the Lease is
hereby amended accordingly to December 31, 2015.

4.1Option to Renew.  Tenant is hereby granted one (1) option to extend (the
“Extension Option”) the Term of the Lease with respect to the entire Premises
for one (1) additional period of six (6) months (the “Extension Period”).  The
Extension Period term shall begin the first day following the Expiration Date as
extended hereunder and shall take effect on the same terms and conditions as are
in effect under the Lease immediately prior to the first Extension Period,
except that the Base Rent specified as to each suite comprising the Premises in
the Table above shall be increased to $2.15 per rentable square foot per month.

(a) Exercise of Option.  The Extension Option may be exercised only by
(i) delivering in person to Landlord’s Building Manager in the Building Office
written notice of Tenant’s irrevocable election to exercise no later than
September 1, 2015, and (ii) collecting and retaining in exchange for such notice
of exercise an original written receipt therefor signed and dated by Landlord’s
Building Manager.  Tenant’s exercise of its Extension Option shall not be
effective or valid if there is any deviation in the timing or manner of exercise
prescribed herein.

(b) Failure to Exercise.  If Tenant shall fail validly and timely to exercise
the Option herein granted, said Option shall terminate and shall be null and
void and of no further force and effect.

(c) Default.  Tenant’s exercise of the Option shall, at Landlord’s election, be
null and void if Tenant is in Default on the date of Tenant’s notice of exercise
or at any time thereafter and prior to commencement of the Extension
Period.  Tenant’s exercise of the Extension Option shall not operate to cure any
Default by Tenant nor to extinguish or impair any rights or remedies of Landlord
arising by virtue of such Default.  If the Lease or Tenant’s right to possession
of the Premises shall terminate before Tenant shall have exercised the Extension
Option, then immediately upon such termination the Extension Option shall
simultaneously terminate and become null and void.

(d) Time.  Time is of the essence of the Ex tension Option granted hereunder.

5Extension Term Base Year. As specified in the Table above, the Base Year for
the purposes calculating Tenant’s Share of Increased Operating Expenses and
Increased Taxes under Article 4 of the Lease as heretofore amended shall be
calendar year 2014 from and after the Effective Date.

6Extension Term Base Rent. The Base Rent for the Premises specified in § 1.5 of
the Lease as heretofore a mended shall be the amounts specified as Monthly Base
Rent in the Table above for the various periods and spaces set forth in the
Table from and after the Effective Date.

7Use of Furniture. Tenant’s right to use the Furniture as set forth in 8 of the
First Amendment shall remain unchanged through the Expiration Date as ex tended
hereunder.

8Condition of Premises. Tenant shall accept the Premises, any existing
Improvements in the Premises, and the Systems and Equipment serving the same in
an “as is” condition on the Effective Date, and Landlord shall have no
obligation to improve, alter, remodel, or otherwise modify the Premises in
connection with Tenant’s continued occupancy of the Premises from and after the
July 1, 2015.

--------------------------------------------------------------------------------

 

9Security Deposit. Tenant’s Security Deposit specified in§ 5.1 of the Lease as
heretofore amended shall remain unchanged in consequence of the parties’
execution and delivery of this Second Amendment to each other.

10Access Inspection Disclosure. Pursuant to California Civil Code § 1938,
Landlord hereby notifies Tenant that, as of the date of this Second Amendment,
the Premises have not undergone inspection by a “Certified Access Specialist” to
determine whether the Premises meet all applicable construction-related
accessibility standards under California Civil Code§ 55.53, and the Premises
have not been determined to meet all applicable construction-related
accessibility standards pursuant to Civil Code§ 55.53.

11No Disclosure. Tenant agrees that it shall not disclose any of the matters set
forth in this Second Amendment or disseminate or distribute any information
concerning the terms, details, or conditions hereof to any person, firm, or
entity without obtaining the express written approval of Landlord.

12Defined Terms. Terms used herein that are defined in the Lease shall have the
meanings therein defined, unless a different definition is set forth in this
Second Amendment.  In the event of any conflict between the provisions of the
Lease, and this Second Amendment, the terms of this Second Amendment shall
prevail.

13Survival. Warranties, representations, agreen1ents, and obligations contained
in this Second Amendment shall survive the execution and delivery of this Second
Amendment and shall survive any and all performances in accordance with this
Second Amendment.

14Counterparts. This Second Amendment may be executed in any number of
counterparts, which each severally and all together shall constitute one and the
same Second Amendment.

15Attorneys’ Fees. If any party obtains a judgement against any other party or
parties by reason of breach of this Second Amendment, reasonable attorneys’ fees
and costs as fixed by the court shall be included in such judgement against the
losing party or parties.

16Successors. This Second Amendment and the terms and provisions hereof shall
inure to the benefit of and be binding upon the heirs, successors, and assigns
of the parties.

17Authority. Each of the individuals executing this Second Amendment represents
and warrants that he or she is authorized to execute this Second Amendment on
behalf of the party for whom he or she is executing this Second Amendment and
that by his or her signature such party is legally bound by the terms,
covenants, and conditions of this Second Amendment.

18Governing Law. This Second Amendment shall be construed and enforced in
accordance with the laws of the State of California.

19Continuing Validity of Lease. Except as expressly modified herein, the Lease
remains in full force and effect.

20Conflicts. In the event of any conflict between the provisions of the Lease
and those of this Second Amendment, the terms and provisions of this Second
Amendment shall control.

21Landlord’s Representative. Tenant acknowledges and agrees that, in executing
this Second Amendment, TAK Development, Inc., a California corporation, is
acting solely in its capacity as Landlord’s authorized attorney-in-fact.  TAK
Developn1ent, Inc. is not acquiring or assuming any legal liability or
obligation to any other party executing this Second Amendment, and any claim or
demand of any such other party arising under or with respect to this Second
Amendn1ent shall be n1ade and enforced solely against Landlord.

--------------------------------------------------------------------------------

 

22Exhibits. The following exhibits have been attached to this Second Amendment
by the parties prior to their execution and deliver of the same to each other,
which are incorporated herein by reference:

Exhibit A-- The Lease

23Whole Agreement. The mutual obligations of the parties as provided herein are
the sole consideration for this Second Amendment, and no representations,
promises, or inducements have been made by the parties other than as appear in
this Second Amendment, which supersedes any previous negotiations.  There have
been no representations made by the Landlord or understandings made between the
parties other than those set forth in this Second Amendment.  This Second
Amendment may not be amended except in writing signed by all the parties.

In witness whereof, the parties have executed this Second Amendment as of the
date first above written.

Landlord:

KASHIWA FUDOSAN AMERICA, INC., a California corporation

By:TAK Development, Inc., a
California corporation

Its:Attorney-in-Fact

By:/s/ Yujin Yamaai
Yujin Yamaai, Vice President

 

Tenant:

SUNESIS PHARMACEUTICALS, INC., a California corporation

By:   /s/ Eric Bjerkholt


[name typed]

Its:CFO

 

 

 

/s/Robert L. Delsman_


Robert L Delsman

Approved as to Legal Form and Sufficiency

Berkeley, California

2015.01.28 15:46:17  08’00’

 

 